                                                                United States Bankruptcy Court
                                                                Northern District of California
In re:                                                                                                                   Case No. 17-50794-MEH
Sergio Roldan                                                                                                            Chapter 7
Adriana M Buenaventura
       Debtors
                                                      CERTIFICATE OF NOTICE
District/off: 0971-5                                                    User: admin                                                                 Page 1 of 2
Date Rcvd: Mar 23, 2021                                                 Form ID: FIND                                                              Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                  Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                   regulations require that automation-compatible mail display the correct ZIP.

++++               Addresses marked '++++' were modified by the USPS Locatable Address Conversion System. This system converts rural route numbers to street
                   addresses.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 25, 2021:
Recip ID                   Recipient Name and Address
db/jdb                   + Sergio Roldan, Adriana M Buenaventura, 4400 The Woods Drive., #1901, San Jose, CA 95136-3860
aty                   ++++ TODD B. ROTHBARD, LAW OFFICES OF TODD B. ROTHBARD, 4261 NORWALK DR APT Y107, SAN JOSE CA 95129-1796
                           address filed with court:, Todd B. Rothbard, Law Offices of Todd B. Rothbard, 4261 Norwalk Dr. #107, San Jose, CA 95129

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 25, 2021                                             Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 23, 2021 at the address(es) listed
below:
Name                                Email Address
Gregg S. Kleiner
                                    on behalf of Trustee Kari Bowyer gkleiner@rinconlawllp.com aworthing@rinconlawllp.com

Kari Bowyer
                                    trusteebowyer@gmail.com C140@ecfcbis.com;ecf.alert+Bowyer@titlexi.com

Office of the U.S. Trustee / SJ
                                    USTPRegion17.SJ.ECF@usdoj.gov

Richard L. Pierotti



           Case: 17-50794                 Doc# 79           Filed: 03/25/21              Entered: 03/25/21 21:18:43                        Page 1 of 3
District/off: 0971-5                                        User: admin                                                                Page 2 of 2
Date Rcvd: Mar 23, 2021                                     Form ID: FIND                                                             Total Noticed: 2
                          Rpierotti@kpmd.com

Thomas O. Gillis
                          on behalf of Debtor Sergio Roldan gillislawecf@yahoo.com gillislawecf@yahoo.com

Timothy S. Laffredi
                          on behalf of U.S. Trustee Office of the U.S. Trustee / SJ timothy.s.laffredi@usdoj.gov patti.vargas@usdoj.gov


TOTAL: 6




         Case: 17-50794        Doc# 79           Filed: 03/25/21             Entered: 03/25/21 21:18:43                      Page 2 of 3
Form FIND
                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court

In    Sergio Roldan and Adriana M Buenaventura       Case No.: 17−50794 MEH 7
Re:
   aka Sergio Rafael Roldan                 Chapter: 7
   aka Adriana Maria Londono
        Debtor(s)


                                                 FINAL DECREE


The estate of the above named debtor has been fully administered.

   The deposit required by the plan has been distributed.

IT IS ORDERED THAT:

   Kari Bowyer is discharged as trustee of the estate of the above−named debtor and the
bond is canceled.

   the chapter 7 case of the above−named debtor is closed;

and

   Other




Dated: 3/23/21                                    By the Court:


                                                  M. Elaine Hammond
                                                  United States Bankruptcy Judge




      Case: 17-50794       Doc# 79      Filed: 03/25/21      Entered: 03/25/21 21:18:43   Page 3 of 3
